On a plea of guilty before the court appellant was convicted of the theft of chickens and his punishment assessed at one year in the penitentiary.
The indictment appears to be in proper form. The record contains neither statement of facts nor bills of exception. Nothing is presented for review.
Our attention is directed to the fact that in pronouncing sentence against appellant the court overlooked giving effect to the indeterminate sentence law. The sentence will be reformed in order to show that appellant is sentenced to the penitentiary of the State of Texas to serve not less than one hour nor more than one year.
As thus reformed the judgment is affirmed. *Page 368